Citation Nr: 0603142	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-29 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for right inguinal hernia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to November 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  


FINDINGS OF FACT

The veteran's right inguinal hernia is post-operatively 
painful and tender, is not recurrent and does not require 
support by a truss.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection of fungus of the right foot.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from February 2003, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in September 2003 
and SSOC issued in December 2004.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005) the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case a letter 
dated February 2003  specifically informed the appellant to 
send the RO "the information describing additional evidence 
or the evidence itself."  Therefore, the Board finds that 
the letter as a whole complied with the fourth element.  
Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The record contains outpatient medical records.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.


Factual Background

In a January 1964 rating decision, service connection for a 
right inguinal hernia, postoperative, was granted.  A non- 
compensable rating was assigned.

In January 2003 the veteran requested an increased evaluation 
of his right inguinal hernia.

VA outpatient records reveal that in May 2000 the veteran 
complained that he suffered from pain in the right inguinal 
area since 1964.  He described the pain as aching throbbing 
soreness which increased when bending forward, sitting, 
walking, sneezing and being stressed.  A scar over the right 
inguinal area was noted.  

In February 2003 the veteran sought treatment for pain and 
aches in the right inguinal area.  It was noted that there 
was no obvious hernia in the right inguinal area.  In March 
2003, he complained of continued discomfort in the right 
inguinal area.  

In April 2003 the veteran complained of intermittent stabbing 
pain in the right inguinal area.  No right or left inguinal 
area hernia was palpable.  Scar tissue was palpated in the 
right inguinal area under old incision.  A diagnosis of right 
inguinal area nerve entrapment was entered.  

In a rating decision of June 2003 the evaluation for a right 
inguinal hernia the RO increased form 0 to 10 percent 
disabling.  The increase was based on a finding that, the 
veteran suffered intermittent pain involving the right 
inguinal incision site.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is requesting a higher rating for right inguinal 
hernia.  As in this instance, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the United States Court of 
Appeals for Veterans Claims (Court) has observed that 
evidence of the present level of the disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which evaluation should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under the provisions set forth in 38 C.F.R. § 4.114, 
Diagnostic Code 7338, a 10 percent evaluation is warranted in 
cases of a postoperative and recurrent inguinal hernia, 
readily reducible and well supported by truss or belt.  A 30 
percent evaluation is appropriate in cases of a small 
postoperative and recurrent, or unoperated and irremediable, 
inguinal hernia that is not well supported by truss or not 
readily reducible.  A 60 percent evaluation is warranted in 
situations where there is a large, post-operative, recurrent 
inguinal hernia, that is not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.

A 10 percent disability rating will be assigned for 
superficial scars which are unstable and painful upon 
examination, and also cause limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7803-7805 
(2005).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran is currently rated under Diagnostic Code 7338, 
for inguinal hernia.  After a careful review of the evidence 
of record the Board finds that the preponderance of the 
evidence is against granting the veteran's request for a 
rating in excess of 10 percent for his right inguinal hernia.  
To merit a 30 percent evaluation evidence of record must show 
that there is a small postoperative and recurrent, or 
unoperated and irremediable, inguinal hernia that is not well 
supported by truss or not readily reducible.  The veteran has 
complained of tenderness and pain in the right inguinal area.  
VA outpatient medical records note diagnoses of symptomatic 
right inguinal area scar.  However, physical examinations 
revealed that no right inguinal hernia was palpable.  This 
evidence does not support a finding that the veteran has a 
small, post- operative recurrent inguinal hernia which is not 
well supported by a truss.  Rather, competent medical 
evidence of record noted no palpable right inguinal hernia.  

Additionally, the veteran has not contended, nor does the 
competent evidence support, that the use of a truss for 
support is required.  The VA examiner's assessment that the 
veteran's hernia is not palpable but is symptomatic of pain 
and tenderness, adequately reflect the current severity of 
the veteran's disability.  As such, the Board finds that the 
veteran's current symptomatology more closely approximate the 
criteria for his current 10 percent evaluation, and a rating 
in excess of such for a right inguinal hernia is not 
warranted.

Furthermore, the record establishes that the veteran has 
scarring under the surgery incision.  Although the scar was 
reported as possibly painful, it was not swollen, indurated, 
depressed, or adherent to the underlying skin.  There were no 
indications of instability, additional limitation of 
function, or size approximating either 39 sq. cm. or 929 sq. 
cm. in.  Therefore, a separate rating for the scar is not 
warranted.  38 C.F.R. § 4.118.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's request for a rating in 
excess of 10 percent for right inguinal hernia, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

ORDER

An increased rating for right inguinal hernia, currently 
evaluated as 10 percent disabling, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


